Response to Amendment
The amendment filed 6/18/21 has been entered. Claims 1-40 and 43-44 have been canceled. Claims 53-58 are new. Claims 46-51 and 56-58 are withdrawn. Claims 41-42, 45 and 52-55 are under examination.


Specification
The objection to the disclosure is withdrawn in view of amendments filed 6/28/21.

Claim Rejection/Objection Withdrawn
The objection to Claim 41 is withdrawn in view of the amendment to the claim.
	
The rejection of claim 43-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.

The rejection of claim 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty. See page 11 of 12 of the reply filed 6/18/21 and the amendment to the specification filed 6/18/21.





The rejection of claims 45 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in view of the amendment to the claim.
The rejection of claim(s) 41 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Angelis et al. PloS ONE 9(9): e107232, 2014 cited in IDS is withdrawn in view of the amendment to the claim.

The rejection of claims 42 and 43 under 35 U.S.C. 103 as being unpatentable De Angelis et al. PloS ONE 9(9): e107232, 2014 cited in IDS in view of Corveleyn et al. WO 2010/124855 11/4/2010 is withdrawn in view of the amendment to the claims.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

The rejection of claims 41-42 and 52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 41 is drawn to probiotic Lactobacillus reuteri capable of
utilizing ethanolamine produced by 
(a) culturing probiotic L. reuteri bacteria in a culture medium;
(b) adding to the culture medium of (a) a first amount or concentration of
ethanolamine at a first point in time and growing the culture;
(c) optionally adding to the culture of (b) a second amount or concentration of
ethanolamine at a second point in time and growing the culture; and
(d) retrieving the probiotic L reuteri bacteria capable of utilizing ethanolamine from the culture medium.

 	Claim 42 is drawn to a probiotic composition comprising frozen or lyophilized ethanolamine-utilizing Lactobacillus reuteri induced and one or more of a cyroprotectant, a lyoprotectant and/or an anti-moisture agent.
	The instant specification reduces to practice only two species of L. reuteri which are able to utilize ethanolamine wherein the two strains of L. reuteri are DSM 27131 and DSM 32465. See page 20.

	Ethanolamine is a breakdown product of the membrane phospholipid phosphatidylethanolamine (PE) and is prevalent in the gastrointestinal tract. Ethanolamine can be used as a source of nitrogen (and sometimes carbon) by bacteria capable of catabolizing this compound. This capability has been associated with important gastrointestinal pathogens, including for example enterohemorrhagic E. coli O157:H7. See page 2 last paragraph of the specification.
	Applicants’ specification states that the present invention resides in the surprising finding that some lactic acid bacteria are able to utilize ethanolamine as a substrate. See page 4 of the specification first paragraph.
	However, Applicants only describe two lactic acid bacteria both L. reuteri strains that are capable of ethanolamine utilization.
	The two ethanolamine utilizing strains L. reuteri strains DSM 27131 and DSM 32465 are not a representative number of the genus of L. reuteri that utilize ethanolamine.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
	The specification does not correlate the presence of ethanolamine utilizing genes in other L. reuteri strains with ethanolamine utilization.
	Even though one of ordinary skill in the art could screen for ethanolamine utilizing L. reuteri strains, the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115 and possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  
Furthermore, it is unpredictable which L. reuteri strains utilize ethanolamine without further screening such as the process steps set forth in claim 41. For instance, the specification shows that L. reuteri DSM 17938 did not utilize ethanolamine when screened. See page 20 last paragraph.
Ethanolamine utilization gene cluster is an uncommon feature in lactic acid bacteria such as Lactobacillus –De Angelis et al (PloS ONE 9(9): e107232, 2014 cited in IDS) disclose that the downstream located ethanolamine utilization cluster (eut) of L. 
Thus, the description of the two L. reuteri strains DSM 27131 and DSM 32465 does not put Applicants in possession of the genus of L. reuteri strains that utilize ethanolamine.
As of the effective filing date of the instant invention, Applicants were not in possession of the genus of L. reuteri strains that utilize ethanolamine.
Response to Applicants’ Argument
Applicants state that claim 41 clearly discloses to those of skill in the art how to obtain L. reuteri bacteria that are capable of utilizing ethanolamine and that the claims now recite L. reuteri bacteria, thereby further defining the invention and that the specification provides sufficient written description to support the claimed invention such that the person skilled in the art would have reasonably concluded at the time that application was filed that Applicant had possession of the invention across the full scope of the claims at the time of filing.
Applicants’ argument has been carefully considered but is not found persuasive. While Applicants have described methods for which to screen for ethanolamine utilizing L. reuteri, the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010). Even though one of ordinary skill in the art could screen for ethanolamine utilizing L. reuteri strains, the written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115 and possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The name “Lactobacillus reuteri” does not correlate with the functional characteristics of ethanolamine utilization as evidenced by the fact that the specification shows that L. reuteri DSM 17938 did not utilize ethanolamine when screened. See page 20 last paragraph. De Angelis et al disclose that analysis of the genome of L. reuteri strain DSM 20016 did not reveal an ethanolamine utilization gene cluster. See page 7 figure 4A.
The specification has only described only two L. reuteri that utilize ethanolamine i.e. a parent strain DSM 27131 and L. reuteri DSM 32465 that has been modified from the parent strain.
Thus, the description of the two L. reuteri strains DSM 27131 and DSM 32465 does not put Applicants in possession of the genus of the genus of L. reuteri strains that utilize ethanolamine. Clearly, these two species of L. reuteri are not representative of the entire genus of L. reuteri strains that can utilize ethanolamine. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).

Status of the Claims
Claims 46-51 and 56-58 are withdrawn. Claims 41-42 and 52 are rejected. Claims 45 and 53-55 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645